


110 HR 748 IH: Medicare Access to Rehabilitation

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 748
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Becerra (for
			 himself, Mr. Blunt,
			 Mr. English of Pennsylvania,
			 Mr. Pickering, and
			 Mr. Ross) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal
		  the Medicare outpatient rehabilitation therapy caps.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Rehabilitation
			 Services Act of 2007.
		2.Outpatient therapy cap
			 repealSection 1833 of the
			 Social Security Act (42 U.S.C.
			 1395(l)) is amended by striking subsection (g).
		
